Appeal by defendant from a judgment of the County Court, Westchester County (White, J.), rendered April 27,1984, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
“The defense of justification * * * permits one to use deadly physical force on another when one reasonably believes that deadly physical force is being used or imminently will be used by such other person” (see, People v Watts, 57 NY2d 299,301; Penal Law § 35.15 [2] [a]).
*766The record reveals that the complainant was in the process of retreating from defendant when the latter repeatedly struck him with a baseball bat. Even assuming that the complainant approached defendant with the intent to initiate an altercation, there is no indication that complainant was ever armed with a weapon, nor is there any evidence that defendant actually believed that complainant was about to use deadly physical force against him. In fact, each of the defense witnesses testified that they watched as defendant struck the motionless body of complainant. Defendant’s reactions were clearly not those of a man acting in self-defense (see, People v Collice, 41 NY2d 906, 907). Accordingly, the trial court properly concluded that he resorted to an excessive and unreasonable degree of force under the circumstances. His justification defense was therefore properly rejected. Lazer, J. P., Bracken, O’Connor and Brown, JJ., concur.